DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see page 14, filed October 25, 2021, with respect to Claims 1-14 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 1-14 has been withdrawn. 

3.	Applicant's arguments, see pages 15-16, filed October 25, 2021, with respect to the 35 USC 101 rejection of Claims 1-14 have been fully considered but they are not persuasive.  
Applicant argues that this rejection has been overcome by amending the independent claims, amending some of the dependent claims, and adding several new claims, all of which  results in “the invention as currently claimed in [sic] not widely prevalent or in common use, and therefore should not be considered to be a well-understood, routine, conventional element.”  Applicant further argues that “the state of the art in this field does not disclose, teach, or suggest the method as claimed, and as carried out by Applicant’s invention”, and “[t]he individual steps as well as the combination of steps, as carried out on laundry machines, do not represent an understood, routine, conventional activity in the pertinent art”.  Although Applicant asserts that the claimed steps are not well understood, routine, or conventional activity, Applicant does not provide any specific reasons or point to any specific limitations that takes the claimed method out of being “not well-understood”, routine” or “conventional”.  As such, the following steps/terms, as provided in the amended claims are deemed possible 
As currently claimed, all of the claimed  methods  contain steps directed to “determining” and/or “deriving”, with these steps being described as being done “automatically” in the step itself, while in Claims 1 and 2, the “automatically deriving” is only specified in the preamble.  In addition, none of the method claims describes any type of structure or device that performs the functions of “automatically determining” or “automatically deriving”.  As such, while the “automatically” term connotes some type of control device, it is recited at such a high level of generality that is represents no more than mere instructions to apply the mathematical concept-type abstract idea (i.e., the “deriving” step) or the mental process-type abstract idea (i.e., the “determining” steps). As such, the use of “automatically determining” and/or automatically deriving” is an insignificant extra-solution activity that does not integrate the judicial exception into a practical application.  
The “deriving”/”determining” the longer edge and/or the shorter edge
the longer edge is assumed to be the edge area that extends at a larger angle relative to an imaginary horizontal reference line (Claims 1, 13, and 14);
the shorter edge is assumed to be the edge area that extends at a smaller angle relative to the imaginary horizontal reference line (Claims 1, 13, and 14);
the longer edge is assumed to be the edge area that extends at a smaller angle relative to an imaginary vertical reference line (Claims 2 and 15);  
the shorter edge is assumed to be the edge area that extends at a larger angle relative to the imaginary vertical  reference line (Claims 2 and 15);
the longer of the respective edge areas belongs to the longer edge (Claims 9 and  16); and
the shorter of the respective edge areas belongs to the shorter edge (Claims 9 and 16).
These assumptions and statements represent only axioms that are true because of the basic geometry associated with a rectangle or other quadrilateral shape that has both a longer and shorter edge, or by simply observing the longer/shorter edge or the larger/smaller angle.   As such, these assumptions and statements can only be described as well-understood, routine, conventional elements.

Claims 1, 2, and 9 are directed to methods for “determining a longer edge or a shorter edge of items of laundry”, which are by these very words fail to recite any practical application of this determination.  Moreover, there is nothing in the claims that recite why the longer or shorter edge is being derived/determined.  
Claims 13, 14, 15, and 16 are directed to methods for the “automatic feeding of items of laundry to a laundry treatment device”, and include an additional step, which is “supplying the items of laundry to the laundry treatment apparatus in a targeted way, with a longer edge (14) or a shorter edge (15) extending transversely to the feed direction.”.  However, this statement allows either the longer or shorter edge to be fed to the subsequent laundry treatment item, and the effect of this highly generalized statement is that it essentially adds nothing to the feeding method (i.e., the feeding can be either the longer edge first entering the subsequent laundry treatment device or the shorter edge entering first, therefore since both are possible, the longer or shorter determination doesn’t limit the claim.)   As best understood from the Specification, the determination of the longer edge or the shorter edge may be used to increase the through-put of the laundry items through a mangle, or to set a folding pattern, based on the transverse or longitudinally oriented feeding of the laundry item, as described in paragraph [0017].  However, these practical application steps are not included in the recited claims.
For at least these reasons, the 35 USC 101 rejection is maintained.   
4.	Applicant's arguments, see pages 16-17, filed October 25, 2021, with respect to the 35 USC 102(a)(1) rejection of Claims 1-14 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a longer edge and/or shorter edge of laundry items by deriving which edge area belongs to the longer edge and/or the shorter edge.  This judicial exception is not integrated into a practical application because the claims require a mental process (making a judgment) math relationship (comparison of values directed to different directions, lengths of the edge areas, and angles of the edge areas with respect to imaginary horizontal and vertical reference lines. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, in the independent Claims 1, 13, 14, 15, and 16 there are no additional elements or the additional elements are only recited at a high level of generality.  Dependent Claims 11 and 12 specify using an image-providing device and image analysis to determine the lengths and angles of the edge areas, however, these limitations are recited at a high level of generality (breadth) such that they do not seem to be a particular transformation or solving any technical problems.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sielermann et al., US 9,988,220 in view of NPL U – “How is the Pythagorean theorem related to the distance formula” and/or NPL V – “Properties of Quadrilaterals”.  
Sielermann discloses methods for determining a longer edge and/or a shorter edge of laundry items (Figs. 103, C6, L8 – C12, L42) in which the laundry item (10) hangs down freely from a first corner (23, Fig. 2) with a second corner (28) that is diagonally opposite the first corner being lower that the first corner (Fig. 2, especially see laundry item (10) that is adjacent elements (40, 41)), wherein the laundry item (10) would have edge areas that extend from the second, lower, free corner (28), and the imaging device (22) would be capable of automatically deriving which edge areas belong to the longer edge and/or to the shorter edge.  Moreover, imaginary horizontal and vertical reference lines that pass through the corner point of the second corner (28) exist (because they are imaginary) and the angles between these reference lines and the edge areas could be determined by the imaging device (22).  
Sielermann also discloses methods of automatic feeding of laundry items to a laundry treatment apparatus (C2, L7 – C5, L55) wherein the laundry items (10 are supplied to the laundry treatment apparatus in a targeted way (as shown in Figs. 1-3, a single laundry item (10) is transferred from a first conveyor (11) by being picked up by several grippers and clamps and transported by additional conveyors until it is spread out and ready to be passed to the laundry treatment device from the last conveyor (37)), with a longer edge or shorter edge extending transversely to the feed direction (29).  
Sielerman fails to teach the following claimed assumptions and statements: 
the longer edge is assumed to be the edge area that extends at a larger angle relative to an imaginary horizontal reference line (Claims 1, 13, and 14);
the shorter edge is assumed to be the edge area that extends at a smaller angle relative to the imaginary horizontal reference line (Claims 1, 13, and 14);
the longer edge is assumed to be the edge area that extends at a smaller angle relative to an imaginary vertical reference line (Claims 2 and 15);  
the shorter edge is assumed to be the edge area that extends at a larger angle relative to the imaginary vertical  reference line (Claims 2 and 15);
the longer of the respective edge areas belongs to the longer edge (Claims 9 and  16); and
the shorter of the respective edge areas belongs to the shorter edge (Claims 9 and 16).

NPL U and NPL V describe the geometry and mathematical relationships of quadrilateral shapes and provide the mathematical tools and observations to determine and or observe the side lengths and angles, and therefore, the longer or shorter edge a quadrilateral shape, such as a laundry item.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to combine these geometric/mathematical tools with Sielerman’s methods because these are well-understood, routine, conventional  geometric and mathematical relationships that can be used manually or in algorithms associated with control devices to determine/derive angles and lengths, and the ordinarily skilled artisan would be able to make this modification using known methods and the modification would yield nothing more than predictable results.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652